By the Court.*—Robinson, J.
This action was for one month’s rent, due June 1, 1872, for premises 2d floor of No. 15 North William street. Answer, general denial.
Hallenbake, plaintiff’s agent, swore positively to the agreement made verbally on the 1st or 5th of April for hiring *16of the premises by defendant for one year, at $850 rent, payable monthly in advance. That defendant, about a week afterward, or about the 15th, requested a written lease. Witness says he told defendant “ that there was no use whatever for a written lease. He said he knew that; but wanted it for a particular purpose. He said he had a verbal agreement with another tenant to take this floor off his- hands, and he wanted the lease as matter of form, and in case of the man not becoming a tenant he could sue him. The written instrument prepared for execution does not vary the rights of the parties. Some difficulty occurring about the execution and delivery of the written lease, defendant seems for that reason to have attempted to repudiate the agreement. In a previous case on the same facts, for the May rent, we held the justice warranted, on the evidence of this witness, in finding for plaintiff on the consummated parol lease, and that the dispute or difficulty about the subsequently prepared written lease did not affect the original parol contract, or the rights that had attached under it.
No new considerations are presented warranting a different conclusion.
Judgment should be affirmed.
Daly, Ch. J., and Loew, J., concurred.
Judgment affirmed.

 Present, Daly, Ch. J., Robinson and Loew, JJ.